Citation Nr: 1643536	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-21 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for chronic thoracolumbar spine strain.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from May 2006 to May 2010.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.   

In an October 2016 informal hearing presentation brief, the Veteran's representative indicated that the issue of entitlement to service connection for bilateral eye disability was on appeal; however, the Board finds, upon careful review of the record, that an appeal has not been perfected with regard to that issue.  In a July 2013 Statement of the Case, the RO readjudicated the issue and the Veteran, thereafter, had 60 days to submit a timely appeal or one year from the date of the September 2011 denial.  In July 2013, the Veteran submitted a VA Form 9 and indicated that he was only appealing the issues noted above with regard to his back and his left knee.  There is no evidence in the claims file which can be construed as a timely substantive appeal on the issue of entitlement to service connection for bilateral eye disability; therefore, the Board does not have jurisdiction over that claim and it will not be further discussed herein.

The issue of entitlement to an increased rating for chronic thoracolumbar spine strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not seek treatment for knee complaints in service.

2.  The most probative evidence is against a finding that the Veteran has a current left knee disability causally related to, or aggravated by, service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board acknowledges that some of the Veteran's service treatment records (STRs) may not be associated with the claims file and finds that further efforts to develop these records would be futile.  See July 2011 VA Formal Finding of Federal Records Unavailability memorandum; however, see also STRs subsequently added to the record in 2012.  In any event, the Veteran has stated that he did not seek treatment for his knees in service.  

The claims file includes a March 2011 general medical examination report which does not contain a clinical opinion on the etiology of the Veteran's disability.  Nevertheless, the Board finds that a remand for such an opinion is not warranted.  Notably, the RO did not request an etiology opinion, but only requested a diagnosis when obtaining an examination.  Thus, the examination report is adequate as requested.  In addition, and importantly, the Veteran contends that he did not seek treatment in service.  The available STRs do not note knee complaints.  Also, the Board finds that the Veteran's statements as to chronic knee pain since boot camp are less than credible.  Thus, a remand to obtain a clinical opinion as to whether it is as likely as not that the Veteran's post-service knee strain is related to service, when the Board finds no competent credible evidence of an in-service incident or credible indications of a relationship between current disability and service, would serve no useful purpose and would merely delay adjudication of the claim.  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has a post-service diagnosis of a chronic left knee strain.  The Board finds, for the reasons noted below, that service connection for a left knee disability is not warranted.  

The Veteran's STRs are negative for any complaints of, or treatment for a knee disability, and the Veteran contends that he did not seek treatment in service because he was involved in a culture of having to "suck it up."  

A December 2008 Pre-Deployment Health Assessment form reflects that the Veteran reported that in general his health was excellent, and that he did not have any current medical problems.  He was also not on a physical profile, and he had no concerns about his health.

An April 2009 Post-Deployment Health assessment (PDHRA) form (for deployment from January 2009 to May 2009) reflects that the Veteran reported that his health during the past month had been "excellent", he had no difficulty at all with his work or regular daily activities due to his health, and he had no health concerns which he felt were related to his deployment.  He also reported that he was not currently on a profile that restricted his activities. 

An August 2009 PDHRA form (for deployment from January 2009 to May 2009) again reflects that the Veteran reported that his health during the past month had been "excellent", he had no difficulty at all with his work or regular daily activities due to his health, and he had no health concerns which he felt were related to his deployment.  He also reported that he was not currently on a profile that restricted his activities.

A March 2010 STR reflects that the Veteran was seen for period health assessment (PHA).  It was noted that he had a clinical history of cervicalgia, joint pain in the fingers, acute tonsillitis, and pharyngitis streptococcus.  He reported no new symptoms.  

An April 2010 STR reflects that the Veteran was seen for out-processing (separation physical).  It was noted that he had no complaints on the date of the examination.  He reported that his general overall feeling was excellent.  He had no pain on the date of examination.  It was noted that the Veteran had a healthy examination and was cleared for separation.  

The Board notes that the Veteran has indicated that he did not seek treatment in service due to having to "suck it" up and avoid being recycled; however, such would not explain why he denied problems upon separation, and is less than credible given the numerous times that he did seek treatment for a variety of things. 

The Veteran separated from service in May 2010.  In September 2010, the Veteran sought to initiate his primary care at a VA facility.  A September 24, 2010 VA record reflects that he denied any leg pain, joint pain or muscle pain.  His physical injuries/medical problems during military service (including whether treated) was his back.  It was noted "Back pain, evaluated during active duty, received PT".  At the time of his visit, the Veteran's only complaint or concern was his mild left testicular tenderness.  He also stated that for exercise he runs 17-18 miles a week.  

In November 2010, the Veteran filed a claim for service connection for a left knee disability, which he contends began in June 2006.

A March 2011 Air Force Web-based health assessment results form reflects that the Veteran reported that he runs four times a week for 30 minutes.  The Board notes that this was post-active service.

A March 2011 VA examination report reflects that the Veteran reported that he developed left knee pain during basic training while spending increased time on his knees and that he continues to have difficulty while running.  Upon examination, the Veteran was noted to have subpatellar tenderness with no meniscus abnormality.  He had no objective evidence of pain on range of motion, even after repetitive use.  He had no abnormal findings on his x-ray and the impression was "unremarkable left knee."  The diagnosis was a chronic left knee strain.  A strain is not a disability for which presumptive service connection is warranted under 38 C.F.R. § 3.309.

The Veteran has asserted that "over the years" in service, he developed knee pain due to "extensive physical training, during boot camp and technical schooling, permanent party physical training (which is 3 or more days a week), and deployment readiness training."  See 2012 notice of disagreement.  

In his July 2013 VA Form 9, the Veteran asserted that during boot camp he injured his left knee from doing "low-crawls" on hard/solid surfaces and "duck walks."  He contended that he did not seek medical attention at that time because he did not want to be recycled and shamed for it.

While the Veteran is competent to state that he has knee pain and other symptoms, The Board finds that his post-service lay statements regarding knee pain since service are outweighed by the contemporaneous clinical records in service and immediately after service.  To the extent that the Veteran suggests he has had continuous knee problems since boot camp, the Board finds that such a statement is less than credible based on the record as a whole, to include that the Veteran was never placed on a physical profile for his knee, that he contended during service that he was in excellent care, that he continued to run after active service, and that he denied joint problems for several months after separation from service.  

There is no competent credible evidence of record that the Veteran has a current knee disability which is as likely as not causally related to, or aggravated by, active service.  The Veteran has not been shown to have the experience, training, or education necessary to make a competent etiology opinion that the post-service strain is related to service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for a left knee disability is denied.



REMAND

The Veteran's service-connected chronic thoracolumbar spine disability is evaluated as 10 percent disabling under DC 5237.  

The Veteran underwent a VA examination in March 2011.  With consideration of recent case law, the Board finds that the March 2011 VA examination report is inadequate for rating purposes. See Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint)).  The March 2011 VA examination report does not present all of the necessary findings.  A remand to provide the Veteran with a new VA examination provides an opportunity to obtain adequate and updated findings concerning the severity of the back disability on appeal. 

In addition, the Board notes that at the March 2011 examination, the Veteran reported that he treated his back disability with Motrin.  In his 2013 substantive appeal, he asserted that to relieve his back pain, he sees a massage therapist regularly.  Thus, records from 2011 to present may be useful to the Board in adjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate VA and private clinical records for the Veteran's back disability from March 2011 to present, to include private chiropractor and/or massage therapy records.  

2.  Thereafter, schedule the Veteran for an examination to determine the severity of his service-connected back strain. 

The examiner should specifically test any pertinent ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  Following completion of the above, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for chronic thoracolumbar spine strain.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


